UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6383 Nuveen Michigan Quality Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:2/28 Date of reporting period:11/30/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Michigan Quality Income Municipal Fund (NUM) November 30, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 153.1% (100% OF TOTAL INVESTMENTS) MUNICIPAL BONDS – 153.1% (100% OF TOTAL INVESTMENTS) Consumer Staples – 7.0% (4.6% of Total Investments) $ 7,100 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/17 at 100.00 B– $ 5,662,250 Senior Lien Series 2007A, 6.000%, 6/01/34 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/18 at 100.00 BB– Series 2008A, 6.875%, 6/01/42 Total Consumer Staples Education and Civic Organizations – 10.1% (6.6% of Total Investments) Conner Creek Academy East, Michigan, Public School Revenue Bonds, Series 2007, 5.250%, 11/01/36 11/16 at 100.00 BB– Detroit Community High School, Michigan, Public School Academy Revenue Bonds, Series 2005, 11/15 at 100.00 B+ 5.750%, 11/01/30 Michigan Finance Authority, Public School Academy Limited Obligation Revenue and Refunding 10/21 at 100.00 BB+ Bonds, Detroit Service Learning Academy Project, Series 2011, 7.000%, 10/01/31 Michigan Higher Education Facilities Authority, Limited Obligation Revenue Refunding Bonds, Kettering University, Series 2001: 5.500%, 9/01/17 – AMBAC Insured 3/14 at 100.00 N/R 5.000%, 9/01/26 – AMBAC Insured 3/14 at 100.00 N/R Michigan Public Educational Facilities Authority, Charter School Revenue Bonds, American 12/17 at 100.00 N/R Montessori Academy, Series 2007, 6.500%, 12/01/37 Michigan State University, General Revenue Bonds, Refunding Series 2010C, 5.000%, 2/15/40 2/20 at 100.00 Aa1 Michigan State University, General Revenue Bonds, Series 2013A, 5.000%, 8/15/41 8/23 at 100.00 Aa1 Michigan Technological University, General Revenue Bonds, Refunding Series 2012A, 10/21 at 100.00 A1 5.000%, 10/01/34 Wayne State University, Michigan, General Revenue Bonds, Refunding Series 2008, 5.000%, No Opt. Call Aa2 11/15/35 – AGM Insured Wayne State University, Michigan, General Revenue Bonds, Series 2013A, 5.000%, 11/15/40 11/23 at 100.00 Aa2 Western Michigan University, General Revenue and Refunding Bonds, Series 2013: 5.250%, 11/15/33 – AGM Insured 11/23 at 100.00 AA– 5.000%, 11/15/39 – AGM Insured 11/23 at 100.00 AA– Western Michigan University, General Revenue Refunding Bonds, Series 2011, 5.000%, 11/15/31 11/21 at 100.00 A1 Total Education and Civic Organizations Health Care – 20.3% (13.3% of Total Investments) Grand Traverse County Hospital Financial Authority, Michigan, Revenue Bonds, Munson 7/21 at 100.00 AA– Healthcare, Refunding Series 2011A, 5.000%, 7/01/29 Jackson County Hospital Finance Authority, Michigan, Hospital Revenue Bonds, Alligiance 6/20 at 100.00 AA– Health, Refunding Series 2010A, 5.000%, 6/01/37 – AGM Insured Kent Hospital Finance Authority, Michigan, Revenue Refunding Bonds, Spectrum Health System, Refunding Series 2011C: 5.000%, 1/15/31 1/22 at 100.00 AA 5.000%, 1/15/42 1/22 at 100.00 AA Michigan Finance Authority, Hospital Revenue and REfunding Bonds, Crittenton Hospital Medical No Opt. Call A– Center, Series 2012A, 5.000%, 6/01/39 Michigan Finance Authority, Hospital Revenue Bonds, Oakwood Obligated Group, Refunding Series 8/23 at 100.00 A 2013, 5.000%, 8/15/31 Michigan Finance Authority, Revenue Bonds, Oakwood Obligated Group, Refunding Series 2012: 5.000%, 11/01/25 11/22 at 100.00 A 5.000%, 11/01/26 No Opt. Call A 5.000%, 11/01/42 11/22 at 100.00 A Michigan Finance Authority, Revenue Bonds, Sparrow Obligated Group, Series 2012, 11/22 at 100.00 A+ 5.000%, 11/15/42 Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011, 12/21 at 100.00 Aa2 5.000%, 12/01/39 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, Refunding Series 2009: 5.000%, 11/15/20 11/19 at 100.00 A 5.750%, 11/15/39 11/19 at 100.00 A Michigan State Hospital Finance Authority, Hospital Revenue Bonds,MidMichigan Obligated Group, 6/19 at 100.00 AA– Series 2009A, 5.875%, 6/01/39 – AGC Insured Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Henry Ford Health 11/16 at 100.00 A System, Series 2006A, 5.250%, 11/15/46 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 6/22 at 100.00 Aa2 2009C, 5.000%, 12/01/48 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue and Refunding Bonds, William 8/19 at 100.00 A1 Beaumont Hospital Obligated Group, Series 2009W, 6.000%, 8/01/39 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Total Health Care Housing/Multifamily – 5.5% (3.6% of Total Investments) Michigan Housing Development Authority, FNMA Limited Obligation Multifamily Housing Revenue 12/20 at 101.00 AA Bonds, Parkview Place Apartments, Series 2002A, 5.550%, 12/01/34 (Alternative Minimum Tax) Michigan Housing Development Authority, Limited Obligation Revenue Bonds, Breton Village Green 4/14 at 100.00 AA– Project, Series 1993, 5.625%, 10/15/18 – AGM Insured Michigan Housing Development Authority, Limited Obligation Revenue Bonds, Walled Lake Villa 4/14 at 100.00 AA– Project, Series 1993, 6.000%, 4/15/18 – AGM Insured Michigan Housing Development Authority, Multifamily Housing Revenue Bonds, Series 1988A: 3.375%, 11/01/16 (Alternative Minimum Tax) 11/14 at 101.00 AA 3.875%, 11/01/17 (Alternative Minimum Tax) 11/14 at 101.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2006D, 5.125%, 7/15 at 100.00 AA 4/01/31 – AGM Insured (Alternative Minimum Tax) Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2009A, 10/18 at 100.00 AA 5.700%, 10/01/39 Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2010A, 10/20 at 100.00 AA 5.000%, 10/01/35 Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2012A-2, 4/22 at 100.00 AA 4.625%, 10/01/41 Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2012D: 3.950%, 10/01/37 4/22 at 100.00 AA 4.000%, 10/01/42 No Opt. Call AA Total Housing/Multifamily Housing/Single Family – 1.2% (0.8% of Total Investments) Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 6/20 at 100.00 AA+ 2010C, 5.500%, 12/01/28 (Alternative Minimum Tax) Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 6/21 at 100.00 AA+ 2011A, 4.600%, 12/01/26 Total Housing/Single Family Industrials – 0.2% (0.1% of Total Investments) Michigan Strategic Fund, Limited Obligation Revenue Bonds, Republic Services Inc., Series No Opt. Call BBB 2001, 4.250%, 8/01/31 (Mandatory put 4/01/14) (Alternative Minimum Tax) Tax Obligation/General – 49.9% (32.6% of Total Investments) Ann Arbor Public School District, Washtenaw County, Michigan, General Obligation Bonds, 5/22 at 100.00 Aa2 Refunding Series 2012, 5.000%, 5/01/29 Ann Arbor, Michigan, General Obligation Bonds, Court & Police Facilities Capital Improvement 5/18 at 100.00 AA+ Series 2008, 5.000%, 5/01/38 Battle Creek School District, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5/17 at 100.00 Aa2 5.000%, 5/01/37 – AGM Insured Bloomfield Hills Schools, Oakland County, Michigan, School Building and Site General 5/23 at 100.00 Aaa Obligation – Unlimited Tax Bonds, Series 2013, 4.000%, 5/01/39 Byron Center Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2012: 4.000%, 5/01/32 5/21 at 100.00 AA– 4.000%, 5/01/33 5/21 at 100.00 AA– Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation Bonds, Series 2005: 5.000%, 5/01/25 – NPFG Insured 5/15 at 100.00 Aa2 5.000%, 5/01/26 – NPFG Insured 5/15 at 100.00 Aa2 Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation 5/17 at 100.00 Aa2 Bonds, Tender Option Bond Trust 2008-1096, 8.069%, 5/01/32 – NPFG Insured (IF) Charlotte Public School District, Easton County, Michigan, General Obligation Bonds, Refunding No Opt. Call AA– Series 2012, 5.000%, 5/01/20 Comstock Park Public Schools, Kent County, Michigan, General Obligation Bonds, School Building & Site, Series 2011B: 5.500%, 5/01/36 5/21 at 100.00 AA– 5.500%, 5/01/41 5/21 at 100.00 AA– Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Series 2002A: 6.000%, 5/01/19 – FGIC Insured No Opt. Call Aa2 6.000%, 5/01/20 – FGIC Insured No Opt. Call Aa2 6.000%, 5/01/21 – FGIC Insured No Opt. Call Aa2 Detroit-Wayne County Stadium Authority, Michigan, Wayne County Limited Tax General Obligation Bonds, Building Authority Stadium Refunding Series 2012: 5.000%, 10/01/19 – AGM Insured No Opt. Call AA– 5.000%, 10/01/20 – AGM Insured No Opt. Call AA– 5.000%, 10/01/21 – AGM Insured No Opt. Call AA– 5.000%, 10/01/22 – AGM Insured No Opt. Call AA– 5.000%, 10/01/26 – AGM Insured 10/22 at 100.00 AA– Grand Rapids and Kent County Joint Building Authority, Michigan, Limited Tax General Obligation Bonds, Devos Place Project, Series 2001: 0.000%, 12/01/25 No Opt. Call AAA 0.000%, 12/01/26 No Opt. Call AAA 0.000%, 12/01/27 No Opt. Call AAA 0.000%, 12/01/29 No Opt. Call AAA Grand Rapids, Michigan, General Obligation Bonds, Capital Improvement Series 2007: 5.000%, 9/01/24 – NPFG Insured 9/17 at 100.00 AA 5.000%, 9/01/27 – NPFG Insured 9/17 at 100.00 AA Holly Area School District, Oakland County, Michigan, General Obligation Bonds, Series 2006, 5/16 at 100.00 Aa2 5.125%, 5/01/32 – NPFG Insured Kalamazoo Public Schools, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/25 – 5/16 at 100.00 Aa2 AGM Insured L’Anse Creuse Public Schools, Macomb County, Michigan, General Obligation Bonds, Series 2005, 5/15 at 100.00 AA 5.000%, 5/01/35 – AGM Insured Lincoln Consolidated School District, Washtenaw and Wayne Counties, Michigan, General 5/16 at 100.00 Aa2 Obligation Bonds, Series 2006, 5.000%, 5/01/25 – NPFG Insured Livonia Public Schools, Wayne County, Michigan, General Obligation Bonds, Series 2004A, 5/14 at 100.00 A1 5.000%, 5/01/21 – NPFG Insured Lowell Area Schools, Kent and Ionia Counties, Michigan, General Obligation Bonds, Series 2007, 5/17 at 100.00 Aa2 5.000%, 5/01/37 – AGM Insured Marshall Public Schools, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5/17 at 100.00 AA– 5.000%, 5/01/30 – SYNCORA GTY Insured Michigan Finance Authority, Revenue Bonds, Detroit City School District, Series 2012, No Opt. Call A+ 5.000%, 6/01/20 Michigan State, General Obligation Bonds, Environmental Program, Refunding Series 2011A, 12/21 at 100.00 Aa2 5.000%, 12/01/22 Michigan State, General Obligation Bonds, Environmental Program, Series 2009A, 5.500%, 11/01/25 5/19 at 100.00 Aa2 Montrose School District, Michigan, School Building and Site Bonds, Series 1997, 6.000%, No Opt. Call Aa3 5/01/22 – NPFG Insured New Haven Community Schools, Macomb County, Michigan, General Obligation Bonds, Series 2006, 5/16 at 100.00 Aa2 5.000%, 5/01/25 – AGM Insured Oakland Intermediate School District, Oakland County, Michigan, General Obligation Bonds, 5/17 at 100.00 Aaa Series 2007, 5.000%, 5/01/36 – AGM Insured Oakridge Public Schools, Muskegon County, Michigan, General Obligation Bonds, Series 2005, 5/15 at 100.00 AA– 5.000%, 5/01/22 – NPFG Insured Ottawa County, Michigan, Water Supply System, General Obligation Bonds, Series 2007: 5.000%, 8/01/26 – NPFG Insured (UB) 8/17 at 100.00 Aaa 5.000%, 8/01/30 – NPFG Insured (UB) 8/17 at 100.00 Aaa Oxford Area Community Schools, Oakland and Lapeer Counties, Michigan, General Obligation 5/14 at 100.00 Aa2 Bonds, Series 2004, 5.000%, 5/01/25 – AGM Insured Parchment School District, Kalamazoo County, Michigan, General Obligation Bonds, Tender Option No Opt. Call Aa2 Bond Trust 2836, 11.016%, 5/01/15 – AGM Insured (IF) Plainwell Community Schools, Allegan County, Michigan, General Obligation Bonds, School 5/18 at 100.00 Aa2 Building & Site, Series 2008, 5.000%, 5/01/28 – AGC Insured Port Huron, Michigan, General Obligation Bonds, Refunding & Capital Improvement Series 2011: 5.000%, 10/01/31 – AGM Insured 10/21 at 100.00 AA– 5.250%, 10/01/37 – AGM Insured 10/21 at 100.00 AA– Port Huron, Michigan, General Obligation Bonds, Series 2011B: 5.000%, 10/01/31 – AGM Insured 10/21 at 100.00 AA– 5.250%, 10/01/40 – AGM Insured 10/21 at 100.00 AA– Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Refunding Series No Opt. Call AA– 2012, 5.000%, 5/01/19 Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2005, 5.000%, 5/15 at 100.00 Aa2 5/01/27 – AGM Insured Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/18 at 100.00 Aa2 5/01/33 – AGM Insured South Haven, Van Buren County, Michigan, General Obligation Bonds, Capital Improvement Series 12/19 at 100.00 AA– 2009, 5.125%, 12/01/33 – AGC Insured South Redford School District, Wayne County, Michigan, General Obligation Bonds, School 5/15 at 100.00 Aa2 Building and Site, Series 2005, 5.000%, 5/01/30 – NPFG Insured Southfield Library Building Authority, Michigan, General Obligation Bonds, Series 2005, 5/15 at 100.00 AA 5.000%, 5/01/26 – NPFG Insured Thornapple Kellogg School District, Barry County, Michigan, General Obligation Bonds, Series 5/17 at 100.00 Aa2 2007, 5.000%, 5/01/32 – NPFG Insured Trenton Public Schools District, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/18 at 100.00 Aa2 5/01/34 – AGM Insured Troy City School District, Oakland County, Michigan, General Obligation Bonds, Series 2006, 5/16 at 100.00 Aa1 5.000%, 5/01/19 – NPFG Insured Van Dyke Public Schools, Macomb County, Michigan, General Obligation Bonds, School Building and Site, Series 2008: 5.000%, 5/01/31 – AGM Insured 5/18 at 100.00 Aa2 5.000%, 5/01/38 – AGM Insured 5/18 at 100.00 Aa2 Wayne Charter County, Michigan, General Obligation Bonds, Building Improvements, Series 2009A, 12/19 at 100.00 BBB– 6.750%, 11/01/39 Wayne Charter County, Michigan, Limited Tax General Obligation Airport Hotel Revenue Bonds, Detroit Metropolitan Wayne County Airport, Series 2001A: 5.500%, 12/01/18 – NPFG Insured 2/14 at 100.00 A 5.000%, 12/01/21 – NPFG Insured 2/14 at 100.00 A 5.000%, 12/01/30 – NPFG Insured 2/14 at 100.00 A Wayne Westland Community Schools, Michigan, General Obligation Bonds, Series 2004, 5.000%, 11/14 at 100.00 Aa2 5/01/17 – AGM Insured Williamston Community School District, Michigan, Unlimited Tax General Obligation QSBLF Bonds, No Opt. Call Aa3 Series 1996, 5.500%, 5/01/25 – NPFG Insured Willow Run Community Schools, Washtenaw County, Michigan, General Obligation Bonds, Refunding 5/21 at 100.00 AA– Series 2011, 4.500%, 5/01/31 – AGM Insured Total Tax Obligation/General Tax Obligation/Limited – 12.0% (7.9% of Total Investments) Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.125%, 1/01/42 1/22 at 100.00 A Grand Rapids Building Authority, Kent County, Michigan, General Obligation Bonds, Refunding Series 2011: 5.000%, 10/01/28 10/21 at 100.00 AA 5.000%, 10/01/30 10/21 at 100.00 AA 5.000%, 10/01/31 10/21 at 100.00 AA Grand Rapids Building Authority, Kent County, Michigan, Limited Tax General Obligation Bonds, No Opt. Call AA Series 1998, 5.000%, 4/01/16 Kalkaska County Hospital Authority, Michigan, Hospital Revenue Bonds, Series 2007, No Opt. Call A– 5.125%, 5/01/14 Michigan Finance Authority, Unemployment Obligation Assessment Revenue Bonds, Series 2012B, 7/16 at 100.00 AAA 5.000%, 7/01/22 Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005II: 5.000%, 10/15/30 – AMBAC Insured 10/15 at 100.00 Aa3 5.000%, 10/15/33 – AMBAC Insured 10/15 at 100.00 Aa3 Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA: 0.000%, 10/15/27 – AGM Insured 10/16 at 58.27 AA 0.000%, 10/15/28 – AGM Insured 10/16 at 55.35 AA 5.000%, 10/15/36 – FGIC Insured 10/16 at 100.00 Aa3 Michigan State Trunk Line Fund Refunding Bonds, Series 2009: 5.000%, 11/15/24 11/21 at 100.00 AA+ 4.000%, 11/15/32 11/21 at 100.00 AA+ 5.000%, 11/15/36 11/21 at 100.00 AA+ Taylor Brownfield Redevelopment Authority, Wayne County, Michigan, Tax Increment Bonds, Series 5/15 at 100.00 A 2005A, 5.000%, 5/01/34 – NPFG Insured Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Series 2009B, 10/19 at 100.00 BBB 5.000%, 10/01/25 Total Tax Obligation/Limited Transportation – 3.9% (2.5% of Total Investments) Kent County, Michigan, Airport Revenue Bonds, Gerald R. Ford International Airport, Series 1/17 at 100.00 AAA 2007, 5.000%, 1/01/32 Wayne County Airport Authority, Michigan, Airport Revenue Bonds, Detroit Metro Wayne County Airport, Series 2012A: 5.000%, 12/01/23 No Opt. Call A 5.000%, 12/01/42 – AGM Insured 12/22 at 100.00 AA– Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, No Opt. Call A Refunding Series 2011A, 5.000%, 12/01/21 (Alternative Minimum Tax) Total Transportation U.S. Guaranteed – 13.2% (8.6% of Total Investments) (4) Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 A (4) 7/01/30 (Pre-refunded 7/01/15) – NPFG Insured Jackson Public Schools, Jackson County, Michigan, General Obligation School Building and Site 5/14 at 100.00 Aa2 (4) Bonds, Series 2004, 5.000%, 5/01/22 (Pre-refunded 5/01/14) – AGM Insured Lansing School District, Ingham County, Michigan, General Obligation Bonds, Series 2004: 5.000%, 5/01/22 (Pre-refunded 5/01/14) 5/14 at 100.00 Aa2 (4) 5.000%, 5/01/22 (Pre-refunded 5/01/14) 5/14 at 100.00 Aa2 (4) Mayville Community Schools, Tuscola County, Michigan, General Obligation Bonds, School 11/14 at 100.00 Aa2 (4) Building and Site Project, Series 2004, 5.000%, 5/01/34 (Pre-refunded 11/01/14) – FGIC Insured Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2004, 10/14 at 100.00 N/R (4) 5.000%, 10/01/19 (Pre-refunded 10/01/14) Michigan Municipal Bond Authority, Drinking Water Revolving Fund Revenue Bonds, Series 2004, 10/14 at 100.00 N/R (4) 5.000%, 10/01/23 (Pre-refunded 10/01/14) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, St. John’s Health 2/14 at 100.00 Aaa System, Series 1998A, 5.000%, 5/15/28 – AMBAC Insured (ETM) Michigan State Hospital Finance Authority, Revenue Bonds, Chelsea Community Hospital, Series 2005: 5.000%, 5/15/25 (Pre-refunded 5/15/15) 5/15 at 100.00 AA+ (4) 5.000%, 5/15/30 (Pre-refunded 5/15/15) 5/15 at 100.00 AA+ (4) 5.000%, 5/15/37 (Pre-refunded 5/15/15) 5/15 at 100.00 AA+ (4) Michigan State Hospital Finance Authority, Revenue Bonds, Marquette General Hospital, Series 2005A: 5.000%, 5/15/26 (Pre-refunded 5/15/15) 5/15 at 100.00 N/R (4) 5.000%, 5/15/34 (Pre-refunded 5/15/15) 5/15 at 100.00 N/R (4) Otsego Public Schools District, Allegan and Kalamazoo Counties, Michigan, General Obligation 5/14 at 100.00 Aa2 (4) Bonds, Series 2004, 5.000%, 5/01/25 (Pre-refunded 5/01/14) – AGM Insured Plymouth-Canton Community School District, Wayne and Washtenaw Counties, Michigan, General 5/14 at 100.00 Aa2 (4) Obligation Bonds, Series 2004, 5.000%, 5/01/26 (Pre-refunded 5/01/14) – FGIC Insured Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 2002E: 6.000%, 8/01/26 (ETM) No Opt. Call BBB– (4) 6.000%, 8/01/26 (ETM) No Opt. Call BBB– (4) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 1996Y, 7/16 at 100.00 Aaa 5.500%, 7/01/36 (Pre-refunded 7/01/16) Walled Lake Consolidated School District, Oakland County, Michigan, General Obligation Bonds, 5/14 at 100.00 AA– (4) Series 2004, 5.250%, 5/01/20 (Pre-refunded 5/01/14) – NPFG Insured Total U.S. Guaranteed Utilities – 9.2% (6.0% of Total Investments) Lansing Board of Water and Light, Michigan, Steam and Electric Utility System Revenue Bonds, Series 2008A: 5.000%, 7/01/28 7/18 at 100.00 AA– 5.000%, 7/01/32 7/18 at 100.00 AA– Lansing Board of Water and Light, Michigan, Utility System Rvenue Bonds, Tender Option Bond Trust 4700: 18.374%, 7/01/37 (IF) (5) 7/21 at 100.00 AA– 18.374%, 7/01/37 (IF) (5) 7/21 at 100.00 AA– Michigan Public Power Agency, AFEC Project Revenue Bonds, Series 2012A, 5.000%, 1/01/43 1/22 at 100.00 A2 Michigan Public Power Agency, Revenue Bonds, Combustion Turbine 1 Project, Series 2011: 5.000%, 1/01/24 – AGM Insured 1/21 at 100.00 AA– 5.000%, 1/01/25 – AGM Insured 1/21 at 100.00 AA– 5.000%, 1/01/26 – AGM Insured 1/21 at 100.00 AA– 5.000%, 1/01/27 – AGM Insured 1/21 at 100.00 AA– Michigan Strategic Fund, Limited Obligation Revenue Refunding Bonds, Detroit Edison Company, No Opt. Call A1 Series 1991BB, 7.000%, 5/01/21 – AMBAC Insured Total Utilities Water and Sewer – 20.6% (13.4% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A: 5.250%, 7/01/26 7/22 at 100.00 BBB+ 5.000%, 7/01/39 – AGM Insured 7/22 at 100.00 AA– Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A: 5.000%, 7/01/30 – NPFG Insured 7/15 at 100.00 A 5.000%, 7/01/35 – NPFG Insured 7/15 at 100.00 A Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2001B, 5.500%, No Opt. Call A 7/01/29 – FGIC Insured Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 2/14 at 100.00 AA 7/01/17 – AGM Insured Detroit, Michigan, Sewage Disposal System Revenue Bonds, Second Lien Series 2006A, 5.500%, 7/18 at 100.00 AA+ 7/01/36 – BHAC Insured Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien Series 2011A, 5.250%, 7/01/41 7/21 at 100.00 BB– Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien Series 2011C, 5.000%, 7/01/41 No Opt. Call BB– Detroit, Michigan, Water Supply System Second Lien Revenue Bonds, Series 2003B, 5.000%, 2/14 at 100.00 A 7/01/34 – NPFG Insured Detroit, Michigan, Water Supply System Second Lien Revenue Bonds, Series 2006A, 5.000%, 7/16 at 100.00 AA– 7/01/34 – AGM Insured Detroit, Michigan, Water Supply System Second Lien Revenue Refunding Bonds, Series 2006C, No Opt. Call AA– 5.000%, 7/01/33 – AGM Insured Detroit, Michigan, Water Supply System Senior Lien Revenue Bonds, Series 2003A: 5.000%, 7/01/25 – NPFG Insured 2/14 at 100.00 A 60 5.000%, 7/01/26 – NPFG Insured 2/14 at 100.00 A Detroit, Michigan, Water Supply System Senior Lien Revenue Bonds, Series 2003D. RMKTD, No Opt. Call A 5.000%, 7/01/33 – NPFG Insured Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Series 2005, 5.000%, 1/01/30 – 7/15 at 100.00 AA+ NPFG Insured Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Series 2008, 5.000%, 1/01/38 1/18 at 100.00 AA+ Grand Rapids, Michigan, Water Supply System Revenue Bonds, Series 2009, 5.100%, 1/01/39 – 1/19 at 100.00 AA AGC Insured Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water Series 2012: 5.000%, 10/01/31 10/22 at 100.00 AAA 5.000%, 10/01/32 10/22 at 100.00 AAA Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water Subordinate Refunding Series 2013: 5.000%, 10/01/22 No Opt. Call AAA 5.000%, 10/01/25 10/22 at 100.00 AAA Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water, Refunding Series No Opt. Call AAA 2012, 5.000%, 10/01/20 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2004, 10/14 at 100.00 AAA 5.000%, 10/01/19 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2005, 10/15 at 100.00 AAA 5.000%, 10/01/19 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2010, No Opt. Call AAA 5.000%, 10/01/26 90 Michigan Municipal Bond Authority, Drinking Water Revolving Fund Revenue Bonds, Series 2004, 10/14 at 100.00 AAA 5.000%, 10/01/23 Michigan Municipal Bond Authority, Water Revolving Fund Revenue Bonds, Series 2007: 5.000%, 10/01/23 10/17 at 100.00 AAA 5.000%, 10/01/24 10/17 at 100.00 AAA North Kent Sewer Authority, Michigan, Sewer Revenue Bonds, Series 2006, 5.000%, 11/01/31 – 11/16 at 100.00 Aa3 NPFG Insured Port Huron, Michigan, Water Supply System Revenue Bonds, Series 2011: 5.250%, 10/01/31 10/21 at 100.00 A 5.625%, 10/01/40 10/21 at 100.00 A Saginaw, Michigan, Water Supply System Revenue Bonds, Series 2008, 5.250%, 7/01/22 – 7/18 at 100.00 A NPFG Insured Total Water and Sewer $ 465,307 Total Long-Term Investments (cost $453,787,171) Floating Rate Obligations – (2.2)% MuniTerm Fund Preferred Shares, at Liquidation Value – (5.4)% (6) Variable Rate MuniTerm Fund Preferred Shares, at Liquidation Value – (47.2)% (6) Other Assets Less Liabilities – 1.7% Net Assets Applicable to Common Shares – 100% $ 300,411,005 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of November 30, 2013, the cost of investments was $447,514,931. Gross unrealized appreciation and gross unrealized depreciation of investments as of November 30, 2013, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments $ 5,842,091 All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. MuniFund Term Preferred Shares and Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments are 3.5% and 30.8%, respectively. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Michigan Quality Income Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:January 29,2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:January 29,2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:January 29,2014
